Exhibit 24 POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and all amendments, exhibits and supplements thereto. Date:February 21, 2012 /s/ Mark A. Buthman Mark A. Buthman POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and all amendments, exhibits and supplements thereto. Date:February 21, 2012/s/ Thomas W. Hofmann Thomas W. Hofmann POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and all amendments, exhibits and supplements thereto. Date:February 21, 2012/s/ L. Robert Johnson L. Robert Johnson POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as her attorneys-in-fact to sign on her behalf and in her capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and all amendments, exhibits and supplements thereto. Date:February 21, 2012/s/ Paula A. Johnson Paula A. Johnson POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and all amendments, exhibits and supplements thereto. Date:February 21, 2012/s/ Douglas A. Michels Douglas A. Michels POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and all amendments, exhibits and supplements thereto. Date:February 21, 2012/s/ John H. Weiland John H. Weiland POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and all amendments, exhibits and supplements thereto. Date:February 21, 2012/s/ Anthony Welters Anthony Welters POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and all amendments, exhibits and supplements thereto. Date:February 21, 2012 /s/ Robert C. Young Robert C. Young POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and all amendments, exhibits and supplements thereto. Date:February 21, 2012/s/ Patrick J. Zenner Patrick J. Zenner
